J-S43007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIE MAURICE HARRIS                      :
                                               :
                       Appellant               :   No. 20 WDA 2020

              Appeal from the Order Entered November 20, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0003121-1997


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 22, 2021

       Appellant, Willie Maurice Harris, appeals from the trial judge’s order that

corrected an error in a prior sentencing order. We affirm.

       Appellant was charged with one general count of Criminal Homicide, 18

Pa.C.S. § 2501(a), in the shooting death of Roderick McMahon. 1 Following a

jury trial, Appellant was convicted of first-degree murder on August 7, 1997,

and was sentenced on September 4, 1997, to “undergo imprisonment in the

State Correctional System for the period of his natural life, without parole….”

The Sentencing Order stated in full:


____________________________________________


1 The charge in full read: “The actor intentionally, knowingly, recklessly     or
negligently caused the death of Roderick McMahon another human being,          in
violation of Section 2501(a) of the Pennsylvania Crimes Code, Act              of
December 6, 1972, 18 Pa.C.S. §2501(a).” Criminal Information, 4/18/97,         at
1.
J-S43007-20


             AND NOW, to-wit, this 4th day of September, 1997,
       pursuant to 42 Pa.C.S.A. §9715, [Appellant] is sentenced to
       undergo imprisonment in the State Correctional System for the
       period of his natural life, without parole; and he is remanded to
       the Diagnostic Clinic of the State Correctional Institution at
       Pittsburgh to be assigned to such institution as may be deemed
       appropriate by the Pennsylvania Department of Corrections.

Sentencing Order, 9/4/97, at 1. After Appellant’s judgment of sentence was

affirmed by this Court on August 6, 2004, the Supreme Court granted

allowance of appeal but ultimately dismissed the appeal. Commonwealth v.

Harris, 860 A.2d 1129, 682 WDA 2002 (Pa. Super. filed August 6, 2004)

(unpublished memorandum), appeal granted, 868 A.2d 1198, 455 WAL 2004

(Pa. filed February 11, 2005), appeal dismissed as improvidently granted, 915

A.2d 626, 3 WAP 2005 (Pa. filed February 20, 2007).2

       On November 20, 2019, the trial court, sua sponte, filed a correction of

the original sentencing order. The amended sentencing order stated:

              AND NOW, to-wit, this 20th day of November, 2019, it is
       hereby ORDERED, ADJUDGED and DECREED that the Order
       entered in the above-captioned case dated September 4, 1997,
       referring to 42 Pa.C.S.A. §9715, be and hereby shall be corrected
       to reflect the proper Statute, that being, 42 Pa.C.S.A. §9711.

Amended Sentencing Order, 11/20/19, at 1. Appellant filed a notice of appeal

on December 17, 2019. Appellant and the trial court complied with Pa.R.A.P.

1925. In its Pa.R.A.P. 1925(a) opinion, the trial court explained: “[T]he Order

entered on November 20, 2019, correct[ed] a clerical error with regard to the


____________________________________________


2  There is further significant procedural history that is not relevant to the
issues on appeal.

                                           -2-
J-S43007-20


sentencing statute from 42 Pa.C.S.A. § 9715 to 42 Pa.C.S.A. § 9711.” Trial

Court Opinion, 1/7/20, at 1.

      On appeal, Appellant presents the following issues, which we restate

verbatim:

      I. WHERE THE SENTENCING STATUTE AT 42 Pa.C.S. § 9711,
      ONLY PROVIDES FOR SENTENCING RENDERED BY JURY
      VERDICTS AS TO CRIMINAL OFFENSES AND THEN SENTENCING,
      DID THE STATE UNLAWFULLY TRY DEFENDANT FOR AN OFFENSE
      WHERE NO PENALTY ATTACHED AT FIRST DEGREE MURDER,
      WHEN THE DEATH PENALTY IS NOT BEING SOUGHT?

      II. IS 42 Pa.C.S. § 9711, APPLICABLE TO OFFENDER WHERE THE
      DEATH PENALTH IS NOT BEING SOUGHT AND CAN A DEFENDANT
      BE CONVICTED OF 1 DEGREE MURDER, WHERE ORIGINAL
      OFFENSE NOTICED UPON WAS CRIMINAL HOMICIDE AT 18
      Pa.C.S. § 2501, AND WHERE NO PENALTY ATTACHES THERETO
      AND DOES SUBSUMING THE CONVICTION UNDER FIRST DEGREE
      STATUTE AT 42 Pa.C.S. § 9711, RENDER THE ENTIRE
      CONVICTION NUGATORY?

      III. DID THE SENTENCING COURT ERR IN IT’S APPLICATION OF
      THE DEATH PENALTY SENTENCING STATUTE WHERE THE DEATH
      PENALTY WAS NOT BEING SOUGHT?

      IV. DID THIS COURTS INVOCATION OF 42 Pa.C.S. § 9711,
      IMPLICATE DOUBLE JEOPARDY CLAUSE, WHERE THE JURY WAS
      RELEASED WITHOUT HAVING RENDERED IT’S SENTENCING
      VERDICT IN ACCORD WITH THE PROVISIONS STRICTLY
      SETFORTH BY THE STATE LEGISLATURE AT Pa.C.S. § 9711
      SEQ.?…

Appellant’s Brief at viii.

      Section 9715 of the Sentencing Code provides, in relevant part, as

follows:

      § 9715. Life imprisonment for homicide




                                   -3-
J-S43007-20


     (a) Mandatory life imprisonment.--Notwithstanding the
     provisions of section 9712 (relating to sentences for offenses
     committed with firearms), 9713 (relating to sentences for offenses
     committed on public transportation) or 9714 (relating to
     sentences for second and subsequent offenses), any person
     convicted of murder of the third degree in this Commonwealth
     who has previously been convicted at any time of murder or
     voluntary manslaughter in this Commonwealth or of the same or
     substantially equivalent crime in any other jurisdiction shall be
     sentenced to life imprisonment, notwithstanding any other
     provision of this title or other statute to the contrary.

42 Pa.C.S. § 9715(a).

     Section 9711 of the Sentencing Code provides, in relevant part:

     § 9711. Sentencing procedure for murder of the first
     degree

     (a) Procedure in jury trials.—

           (1) After a verdict of murder of the first degree is
           recorded and before the jury is discharged, the court
           shall conduct a separate sentencing hearing in which
           the jury shall determine whether the defendant shall
           be sentenced to death or life imprisonment.

           (2) In the sentencing hearing, evidence concerning
           the victim and the impact that the death of the victim
           has had on the family of the victim is admissible.
           Additionally, evidence may be presented as to any
           other matter that the court deems relevant and
           admissible on the question of the sentence to be
           imposed. Evidence shall include matters relating to
           any of the aggravating or mitigating circumstances
           specified in subsections (d) and (e), and information
           concerning the victim and the impact that the death
           of the victim has had on the family of the victim.
           Evidence of aggravating circumstances shall be
           limited to those circumstances specified in subsection
           (d).

           (3) After the presentation of evidence, the court shall
           permit counsel to present argument for or against the

                                    -4-
J-S43007-20


            sentence of death. The court shall then instruct the
            jury in accordance with subsection (c).

            (4) Failure of the jury to unanimously agree upon a
            sentence shall not impeach or in any way affect the
            guilty verdict previously recorded.

                                    * * *

      (f) Sentencing verdict by the jury.—

            (1) After hearing all the evidence and receiving the
            instructions from the court, the jury shall deliberate
            and render a sentencing verdict. In rendering the
            verdict, if the sentence is death, the jury shall set
            forth in such form as designated by the court the
            findings upon which the sentence is based.

            (2) Based upon these findings, the jury shall set forth
            in writing whether the sentence is death or life
            imprisonment.

42 Pa.C.S. § 9711(a), (f).

      Here, Appellant was convicted of first-degree murder and was sentenced

to life in prison without parole. This sentence was not unlawful, as alleged by

Appellant. 42 Pa.C.S. § 9711. In fact, both Sections 9715 and 9711 address

sentences for life imprisonment for homicide.     42 Pa.C.S. §§ 9711, 9715.

Section 9715, however, pertains to life imprisonment following a conviction of

third-degree murder or voluntary manslaughter with a previous statutorily

identified conviction.

      In the case sub judice, Appellant was convicted of first-degree murder.

Thus, 42 Pa.C.S. § 9715 is not relevant to Appellant’s sentence. Section 9711

addresses sentences of either life imprisonment or the death penalty for


                                     -5-
J-S43007-20


individuals convicted of first degree murder. 42 Pa.C.S. § 9711. Accordingly,

42 Pa.C.S. § 9711 is the proper statutory provision that should have been

referenced in Appellant’s sentencing order.        Thus, the inclusion of Section

9715 in Appellant’s original sentencing order appears to have been clerical

error only. The amended sentence did not impose upon Appellant an illegal

sentence. Appellant’s sentence of life imprisonment under 42 Pa.C.S. § 9711

was lawfully imposed following his conviction of first-degree murder.

       Furthermore, we note the inherent power of a trial court to correct a

clerical error in one of its orders. “It is well-settled in Pennsylvania that a trial

court has the inherent, common-law authority to correct ‘clear clerical errors’

in its orders. A trial court maintains this authority even after the expiration

of the 30 day time limitation set forth in 42 Pa.C.S.A. § 5505[3] for the

modification of orders.” Commonwealth v. Borrin, 12 A.3d 466, 471 (Pa.

Super. 2011) (internal citation omitted). “As a matter of general guidance,

our Supreme Court has sanctioned the use of the inherent authority in cases

that involve clear errors in the imposition of sentences that were incompatible

with the record or black letter law.” Id. at 473.

       The trial court had the authority to amend the original sentencing order.

By changing the statutory citation referenced in the order, the trial court did


____________________________________________


3  42 Pa.C.S. § 5505 provides: “Except as otherwise provided or prescribed
by law, a court upon notice to the parties may modify or rescind any order
within 30 days after its entry, notwithstanding the prior termination of any
term of court, if no appeal from such order has been taken or allowed.” Id.

                                           -6-
J-S43007-20


not resentence Appellant, but rather, identified the correct provision by which

Appellant had been sentenced. Thus, we cannot agree with Appellant that the

trial court’s amended sentencing order imposed upon him an illegal sentence.

Moreover, the trial court did not abuse its discretion in correcting the clerical

error in the original sentencing order by issuing the amended sentencing

order. Appellant is entitled to no relief on this claim.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2021




                                      -7-